        Case
         Case1:17-cr-00232-EGS
              1:09-cr-00335-RJL Document
                                Document 228-4 Filed03/27/12
                                         693 Filed   06/17/20 Page
                                                               Page11ofof36




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :            CRIMINAL NO. 09-335 (RJL)
                                             :
               v.                            :
                                             :
AMARO GONCALVES, et al.,                     :
                                             :
                      Defendants.            :
                                             :

                       GOVERNMENT’S UNOPPOSED MOTION TO
                      DISMISS PURSUANT TO FED. R. CRIM. P. 48(a)

       The United States of America, by and through its undersigned attorneys, hereby moves to

dismiss in the above-captioned case (1) the Superseding Indictment against defendants Jonathan

M. Spiller, Haim Geri, and Daniel Alvirez, and Count 1 of the Superseding Information against

defendant Daniel Alvirez, with prejudice, and (2) Count 2 of the Superseding Information

against defendant Daniel Alvirez without prejudice.

       1.      On April 16, 2010, Spiller, Geri, Alvirez, and other defendants were charged in a

Superseding Indictment with conspiracy to violate the Foreign Corrupt Practices Act (“FCPA”),

18 U.S.C. § 371, violations of the FCPA, 15 U.S.C. §§ 78dd-1 et seq., and conspiracy to commit

money laundering, 18 U.S.C. § 1956(h). On March 1, 2011, defendant Alvirez was charged in a

two-count Superseding Information. Count 1 charged the same conspiracy to violate the FCPA

that was charged in Count 1 of the Superseding Indictment (“the Gabon conspiracy count”).

Count 2 charged a separate conspiracy to violate the FCPA relating to the sale of military and

law enforcement equipment to the Republic of Georgia (“the Georgia conspiracy count”).

       2.      On March 1, 2011, defendant Alvirez pleaded guilty to both counts of the

Superseding Information – the Gabon conspiracy count and the Georgia conspiracy count. On

March 29, 2011, defendant Spiller pleaded guilty to the Gabon conspiracy count. On April 28,




                                                 - 85 -
        Case
         Case1:17-cr-00232-EGS
              1:09-cr-00335-RJL Document
                                Document 228-4 Filed03/27/12
                                         693 Filed   06/17/20 Page
                                                               Page22ofof36




2011, defendant Geri pleaded guilty to the Gabon conspiracy count.

        3.      On December 22, 2011, at the close of the government’s case in the second trial

conducted in this matter, the Court granted the trial defendants’ motions for judgment of

acquittal, pursuant to Fed. R. Crim. P. 29, as to the Gabon conspiracy count, ruling that there

were structural deficiencies in the conspiracy as it was charged and that the government’s proof

at trial did not establish that conspiracy.

        4.      On February 21, 2012, the government moved to dismiss with prejudice the

Superseding Indictment against the defendants who were pending trial, including seven

defendants for whom the Court had granted mistrials following hung juries and nine defendants

who had yet to be tried. The government submitted that the continued prosecution of the case

was not warranted under the circumstances, given the outcomes of the first two trials, the

implications of certain evidentiary and other legal rulings in those trials for future trials, and the

substantial resources that would be necessary to proceed with another four or more trials. In an

Order dated February 23, 2012, the Court granted the government’s motion, and dismissed with

prejudice the Superseding Indictment, and all underlying indictments, against the defendants

who were pending trial.

        5.      Based on a review of the record, the government has concluded that the Court’s

ruling in the second trial as to the Gabon conspiracy count would apply equally to defendants

Spiller, Geri, and Alvirez. Although, as the Court knows, the government argued extensively in

opposition to the defendants’ Rule 29 motions and does not agree with the Court’s ruling, the

government accepts the Court’s decision. As a result of the Court’s ruling on the Gabon

conspiracy count, and in light of the reasons set forth in its prior motion to dismiss, the


                                                   2




                                                - 86 -
        Case
         Case1:17-cr-00232-EGS
              1:09-cr-00335-RJL Document
                                Document 228-4 Filed03/27/12
                                         693 Filed   06/17/20 Page
                                                               Page33ofof36


government has concluded that further prosecution of the Gabon-related charges against

defendants Spiller, Geri, and Alvirez is unlikely to be successful.

       6.      The government has also concluded that it is in the interests of justice not to

prosecute defendant Alvirez on the Georgia conspiracy count at this time, but rather to continue

the investigation of that and related conduct. Following such investigation, the government will

determine whether to bring criminal charges relating to that conduct.

       7.      The government has contacted counsel for defendants Spiller, Geri, and Alvirez

and they do not oppose this motion to dismiss.

       Accordingly, the government moves pursuant to Fed. R. Crim. P. 48(a) to dismiss in the

above-captioned case (1) the Superseding Indictment against defendants Jonathan M. Spiller,

Haim Geri, and Daniel Alvirez, and Count 1 of the Superseding Information against defendant

Daniel Alvirez, with prejudice, and (2) Count 2 of the Superseding Information against

defendant Daniel Alvirez without prejudice.

       Respectfully submitted,

       DENIS J. McINERNEY                                    RONALD C. MACHEN JR.
       Chief, Fraud Section                                  United States Attorney
                                                             In and For the District of Columbia


By:                 /s/                                                   /s/
       LAURA N. PERKINS                                      MATTHEW C. SOLOMON
       D.C. Bar # 479048                                     NY Bar # 3055209
       JOEY LIPTON                                           Assistant United States Attorney
       IL Bar # 6225473                                      Fraud & Public Corruption Section
       Trial Attorneys                                       United States Attorney’s Office
       Criminal Division, Fraud Section                      555 4th Street, N.W.
       U.S. Department of Justice                            Washington, D.C. 20530
       1400 New York Avenue, N.W.                            (202) 252-7566
       Washington, D.C. 20530
       (202) 514-7023




                                                 3


                                               - 87 -
Case
 Case1:17-cr-00232-EGS
      1:09-cr-00335-RJL Document
                        Document 228-4 Filed03/30/12
                                 696 Filed   06/17/20 Page
                                                       Page14ofof16




                               - 88 -
Case
 Case1:17-cr-00232-EGS
      1:09-cr-00335-RJL Document
                        Document 228-4 Filed03/30/12
                                 695 Filed   06/17/20 Page
                                                       Page15ofof16




                               - 89 -
Case
 Case1:17-cr-00232-EGS
      1:09-cr-00335-RJL Document
                        Document 228-4 Filed03/30/12
                                 694 Filed   06/17/20 Page
                                                       Page16ofof16




                               - 90 -
